Citation Nr: 0941789	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  08-33 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
acne.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1971 to October 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2007 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In August 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the Veteran's file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in  Washington, DC.  


REMAND

The service-connected acne is currently rated 10 percent 
under Diagnostic Code 7828.  Under Diagnostic Code 7828, acne 
may also be rated as disfigurement of the face and neck under 
Diagnostic Code 7800 or as scars under Diagnostic Codes 7801 
to 7805, depending upon the predominant disability.  

VA records show that in April 2008 the Veteran was seen in 
the dermatology clinic for recurrent boils.  He was 
prescribed tetracycline for three months. 

On VA examination in November 2008, the diagnosis was cystic 
acne.  There was a reference to photographs, but the 
photographs are not in the Veteran's file.  

In August 2009, the Veteran testified that he was on 
medication for his skin condition. 



In rating a disability, all potential diagnostic codes are to 
be considered.  In this case, Diagnostic Code 7806 provides 
for a rating higher than 10 percent with "systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more. 

The term "such as" means that corticosteroids and 
immunosuppressive drugs are examples of systemic therapy, but 
not exclusively so.

As the Board is unable to make a factual determination as to 
the level of impairment based on the current record, there is 
a need to verify the current severity of the disability, and 
a reexamination under 38 C.F.R. § 3.327(a) is required.

Accordingly, the case is REMANDED for the following action:

1. Obtain records since September 2008 
from the Winston-Salem, North Carolina 
VA Clinic, and any photographs 
associated with the report of VA 
examination in November 2008 at the 
Salisbury VA Medical Center. 

2. Afford the Veteran a VA examination 
to determine the severity of the 
service-connected acne.  To the extent 
feasible, the examination should be 
scheduled when the Veteran is 
experiencing an exacerbation of his 
skin condition.  The examination should 
include unretouched color photographs 
of the face and neck. 



The VA examiner is asked to 
specifically address the following: 

a). On the face and neck is there:

Any scar 1/4 inch wide at its widest 
part; 
Any scar elevated or depressed on 
palpation; or Any scar adherent to 
underlying tissue.

b). Does treatment with 
tetracycline constitute systemic 
therapy. 

The claims folder must be made 
available to the examiner for review.

3. After the development requested has 
been completed, adjudicate the claim, 
considering Diagnostic Codes 7828, 7800 
to 7805, and 7806.  If the benefit 
sought remains denied, furnished the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


